Citation Nr: 1809555	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  He served honorably in the United States Navy, including aboard the USS Marias (AO-57) off the coast of Vietnam.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although the RO did not determine that new and material evidence had been received at that time, later, in the March 2014 statement of the case, the RO did determine that it had been received sufficient to reopen this matter.  In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The most recent prior final decision with respect to diabetes mellitus, in February 2009, was not appealed and no new and material evidence was received within a year of that decision.  At that time, the claim was not reopened because there was no competent evidence of record to support a finding that the Veteran was exposed to Agent Orange during service.  However, evidence subsequently added to the record, to include studies pertaining to water contamination onboard Navy ships, constitute new and material evidence because they relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, that he was exposed to Agent Orange in his ship's drinking water.  Accordingly, pursuant to 38 U.S.C. § 5108 (2012) and 38 C.F.R. § 3.156 (2017), and in light of the "low threshold" espoused in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that new and material evidence has been received sufficient to reopen his claim for service connection for diabetes mellitus type II.  


FINDINGS OF FACT

1.  A February 2009 rating decision denied the Veteran's claim to reopen a claim of service connection for diabetes mellitus type II; he did not appeal that denial or submit new and material evidence within one year of the notification of the decision, and the February 2009 rating decision became final.  

2.  New and material evidence has been received since the last final denial in February 2009 with regard to entitlement to service connection for diabetes mellitus type II.

3.  Diabetes mellitus type II was not manifest during service or to a degree of 10 percent within one year of separation, nor was there exposure to Agent Orange therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.302 (2017).

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

If a Veteran served in the Republic of Vietnam during the Vietnam Era, then he is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307.  For the presumption to apply, the Veteran must have either set foot in the Republic of Vietnam or served in its inland waterways.  See id.  VA currently recognizes diabetes mellitus type II as presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  

Service connection may also be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  Id. §§ 3.303(b), 3.307.  Diabetes mellitus is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

Alternatively, direct service connection may be awarded with a showing of medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).


Analysis

Here, the Veteran served in the Navy during the Vietnam Era, including aboard the USS Marias (AO-57) off the coast of Vietnam.  Although the Veteran acknowledges that he did not go ashore in Vietnam and the ship he was on did not enter into inland waterways there, as he testified during his videoconference Board hearing in July 2017, he contends that he was nevertheless exposed to Agent Orange in the air and in the ship's drinking water. 

As a preliminary matter, during the hearing, the Veteran also indicated that he has attempted to obtain records he described as "ship logs," "deck logs," Agent Orange "spray records" and "spray maps," but he has been unsuccessful in doing so.  He testified that he was unsuccessful because he was credibly told the information was privileged and it could not be distributed to him.  The Board notes that VA has a well-established duty to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C. § 5103A.  At the same time, that duty does not extend to where assistance would be futile or it would not aid in substantiating a claim.  See id.  Here, the Board finds that further assistance would be futile because the Veteran indicated that he went to great lengths to obtain the records himself, over several years, and he was credibly told that the records could not be released for security reasons.  In any event, even if VA was able to obtain the records, they would still not aid in substantiating his claim because the Veteran indicated that, at best, they would merely confirm his testimony that he was never closer than one-half mile from the Vietnam coast.  

Turning to the merits of the Veteran's claim, that his relevant Navy service occurred off the coast of Vietnam in the "blue water," as opposed to ashore or in the inland waterways that constitute "brown water," means that he is not presumed to have been exposed to Agent Orange or other herbicide agents pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  Although the Veteran has contended that his ship operated, at closest, one-half mile from shore and the water around the ship looked "muddy," the Board notes that for VA benefits purposes inland waterways "end at their mouth" and even brackish tidal water is considered blue water.  Gray v. Sec'y of Veterans Affairs, 875 F.3d 1102, 1106-1107 (Fed. Cir. 2017).  This presumption aside, the Veteran's claim may still proceed under alternative theories of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As to direct service connection, first, the Veteran has a current disability.  During the pendency of this claim in October 2012, private treatment records show that he has a current diagnosis of type 2 diabetes.  His initial diagnosis was in 1989.  Accordingly, the first element of direct service connection has been met.

Turning to the second element of in-service incurrence, however, the competent evidence of record does not support a finding that the Veteran was exposed to Agent Orange during his service.  The Board notes that the Veteran has submitted studies pertaining to Agent Orange exposure to blue water Navy ships and potable water contamination in general, but the Board finds said studies inconclusive ("exposure of Blue Water Navy Vietnam veterans to Agent Orange . . . cannot reasonably be determined") or too broad in nature to be persuasive as to the facts of this claim (there is a general risk for diverse water contaminants onboard all Navy ships).  The Board also notes that a private medical opinion from July 2017 associating the Veteran's current diabetes with his service is based on the incorrect premise that he has "documented exposure to the herbicide Agent Orange."

Service treatment records are negative for exposure to Agent Orange, and although the Veteran nevertheless contends that he was exposed to it in the air and drinking water onboard his blue water ship during a five month period, he has not demonstrated that he is qualified to identify Agent Orange or that he otherwise has a sound basis for knowing that he was exposed to it.  The Board declines to find his statements as to the presence of Agent Orange competent and instead finds that the absence of Agent Orange exposure from his personnel records, to include his service treatment records, is more persuasive.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that "the Board did not err by rejecting [a veteran's] lay evidence that he was exposed to gases or chemicals during his less than two-month tour of duty on the basis that such exposure is not documented in his personnel records.").  

Even if his service records would not normally have reflected Agent Orange exposure, the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast and/or his ingestion by air or through his drinking water have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.  See 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008); see also Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

Accordingly, the competent evidence of record is against a finding that the Veteran was exposed to Agent Orange in-service and the Veteran's claim is not warranted pursuant to direct service connection.

Last, the Board notes that it has considered the applicability of presumptive service connection under 38 C.F.R. § 3.309(a) and continuity of symptomatology.  However, as there is no evidence that the Veteran's diabetes was noted during service; as the evidence does not support a finding of continuity of symptomatology; and as there is no evidence that diabetes was manifested to a compensable degree during the year following service, the Veteran's claim is not warranted on those bases.



ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II.  

Service connection for diabetes mellitus type II is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


